DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on November 5, 2020.  Claims 1-20 were canceled.  Thus, claims 21-40 are pending.  Claims 21, 28 and 35 are independent.

Response to Arguments
Applicants’ amendments and arguments with respect to claims 28-30 and 33-40 have been fully considered.  Therefore, the rejection of claims 28-30 and 33-40 has been withdrawn.  The double patenting rejection to claims 21-27 remains.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-27  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-7, 16 and 20 of co-pending Application No. 14/603,267 (now U.S. Patent No. 9,489,852).  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. 
It is well settled that the omission of an element/limitation, e.g. “geographic area map” and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art. 

Present application 16/544,720
Co-pending Application 14/603,267 
now U.S. Patent No.  9,489,852
Claim 21:

receive a service request from a remote client device operated by a user, the service request specifying at least: 



a payload; and 






a location of a destination site; 



select a distribution center, from a set of candidate distribution centers, based at least in part on the location of the destination site and the payload; and 



send a message to the selected distribution center, the message including the payload and the location of the destination site; and 








a second computer system associated with the selected distribution center and configured to: generate mission data including instructions for guiding an unmanned aerial vehicle to the destination site; and 


communicate the mission data to the unmanned aerial vehicle at the selected distribution center.  

Claim 1:

receive a service request from a remote client device operated by the user, the service request specifying a destination site;  

Claim 5: 

the service request further comprises information specifying a requested payload type;




Claim 1
the selection based on a location of the destination site 


select a distribution center, from a plurality of candidate distribution centers, the selection based on a location of the destination site,



Claim 1,
send at least a portion of the service request to the distribution center, receive a service request from a remote client device operated by the user, the service request specifying a destination site

Claim 5,
the service request further comprises information specifying a requested payload type


Claim 1,
generate mission data that configures an unmanned aerial vehicle to navigate to the destination site;



Claim 1,
communicate the mission data to the unmanned aerial vehicle,
send at least a portion of the service request to the distribution center.
Claim 22, 







Claim 2,
the computer server is further configured to select the distribution center based on a distance between the distribution center and the destination site.


 


the first computer system is further configured to select the distribution center based at least in part on a distance between the distribution center and the destination site.
 
Claim 4,

the computer server is further configured to select the distribution center based on a distance between the distribution center and the destination site.
Claim 24,

the first computer system is further configured to select the distribution center based at least in part on an availability of the payload at the distribution center. 

Claim 5, 

the computer server is further configured to select the distribution center based on the availability of the requested payload type.

Claim 25, 

at least one of the first computer system or the second computer system is further configured to: 
cause a displayable representation of a geographic area to be displayed on the remote client device, the geographic area including the destination site; and 


receive a route refinement selection from the remote client device.

Claim 6, 

the computer server is further configured to cause a displayable representation of the geographic area to be displayed on the remote client device.  



Claim 7,
receive route information based on the route refinement selection; and
generate a route to the destination location based on the route information.
Claim 26,

the displayable representation of the geographic area is a map; and 









the computer server is further configured to cause a displayable representation of the geographic area to be displayed on the remote client device


Claim 16

the route refinement selection comprises a point, and generating a route within the geographic .


the displayable representation of the geographic area is three dimensional representation of the geographic area; and 

the route refinement selection comprises a trajectory along which the unmanned aerial vehicle is to fly.


Claim 20,

generating a displayable representation of the 
geographic area based on the stored terrain data;  

receiving a route refinement selection including a trajectory from the remote client device; and generating a route for the unmanned aerial vehicle that is within the geographic area and includes the trajectory.



Allowable Subject Matter
Claims 28-40 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661